Exhibit 10.1

SEPARATION AGREEMENT BETWEEN

JOHNSONDIVERSEY, INC. AND JOSEPH SMORADA

 

Date: January 12, 2010     From: Edward F. Lonergan     PERSONAL & CONFIDENTIAL
To: Joseph Smorada    

The following sets forth the mutual agreement (“Agreement”) between you and
JohnsonDiversey, Inc. (the “Company”) regarding your separation from the
Company:

1. Employment and Resignation.

a. Resignation. You hereby submit and the Company hereby accepts your written
resignation as an officer and employee of the Company effective March 31, 2010
or such earlier date on which you incur a “separation from service” (as such
phrase is defined in Internal Revenue Code Section 409A and the regulations
promulgated thereunder) with the Company, its subsidiaries and affiliates (such
date of resignation being herein referred to as the “Termination Date”).

b. Position and Duties. Effective as of the date hereof (the “Effective Date”)
and continuing through the Termination Date (the “Transition Period”), you will
continue as an Executive Vice President of the Company and will perform such
duties to transition your responsibilities to the successor chief financial
officer.

c. Terms and Conditions. During the Transition Period, your current base salary
of $500,000 (“Base Salary”) and employee benefits, each as in effect as of the
Effective Date, shall continue in effect; provided, however, any change in
employee benefits effective during the Transition Period that is applicable to
employees of the Company generally shall also be applicable to you.

2. Termination. Notwithstanding Sections 1.a, 1.b and 1.c, or any other
provision of this Agreement, the termination of your employment hereunder will
be governed by the following provisions:

a. Death. If you die prior to the end of the Transition Period, the Company will
pay your beneficiaries or estate, as appropriate, promptly after your death but
not later than December 31, 2010, the unpaid Base Salary to which you are
entitled, pursuant to Section 1.c, through the date of your death, a bonus
prorated at target level for the fiscal year in which the death occurs, your
accrued but unused vacation, incurred but unreimbursed business expenses, plus
(without duplication) any amounts otherwise due under applicable law or pursuant
to any benefit plan or policy that is maintained by the Company or its
subsidiaries or affiliates in which you participated, and your beneficiaries or
estate will be entitled to no other compensation or benefits. The Company will
also pay your beneficiaries or estate, as appropriate, a prorated Cash LTIP
payment for any open performance cycle in which you were participating based on
actual performance results, with payment to be made when awards for such cycle
are paid to the other



--------------------------------------------------------------------------------

participants and the proration to be based on the number of days in the
performance cycle through your date of death to the total number of days in the
performance cycle.

b. Cause. The Company may terminate your employment hereunder for Cause (as
defined in your Employment Agreement dated September 15, 2008, as amended on
December 31, 2008, collectively, your “Prior Agreement”) prior to the end of the
Transition Period by written notice as provided in Section 10.j. If you are
terminated for Cause, the Company will promptly pay to you (or your
representative) the unpaid Base Salary to which you are entitled, pursuant to
Section 1.c, through the date you are terminated and you will be entitled to no
other compensation or benefits, except as otherwise due to you under applicable
law or pursuant to any benefit plan or policy that is maintained by the Company
or its subsidiaries or affiliates in which you participated.

3. Severance Pay and Benefits. Unless your employment has been terminated by
reason of death or Cause is provided in Section 2 and subject to the terms of
this Agreement, the Company will pay or provide to you:

a. Salary Continuation. The Company will pay you an amount equal to two times
the sum of your current annual rate of Base Salary ($500,000) and your Annual
Incentive Plan (“AIP”) bonus opportunity at your 2009 target rate ($325,000) as
salary continuation which will be paid over 24 months following the Termination
Date. Payments of this salary continuation amount of $1,650,000 will be paid in
equal installments at the times and in the manner consistent with Company
payroll practices for executive employees, and each installment payment shall be
considered a separate payment and not one of a series of payments for purposes
of Section 409A of the Code. Payments will have all federal, state and local
withholding taxes deducted, as applicable.

b. Health Benefits. The medical, dental and vision coverage you elected under
the JohnsonDiversey Choice Benefits Program will cease on your Termination Date.
At your option, you may continue your coverage for yourself and your eligible
dependents on your Termination Date for a period of 24 months, inclusive of 18
months of COBRA. Please contact the JDI Service Center at (866) 391-0760 for
more detailed information. If you elect any such continued coverage, the Company
will subsidize the medical, vision and dental rates for the 24 months of
continuation coverage following your Termination Date so that for the same
coverage you will pay the same amount of contribution as if you were an active
employee; provided, however, that following the end of your 18 months of COBRA
continuation coverage and continuing through the end of the 24 month period,
with respect to any such medical, dental and vision benefits provided under a
self-insured medical reimbursement plan (within the meaning of Section 105(h) of
the Internal Revenue Code), (a “Self-Insured Medical Plan”), for which you have
elected coverage, the reimbursement of an eligible medical expense must be made
on or before the last day of the calendar year following the calendar year in
which the expense was incurred, (B) you must pay to the Company the cost, on an
after-tax basis, for the premium payments (both the employee and employer
portion) required for such continued coverage under any Self-Insured Medical
Plan, and (C) the Company will pay to you or your eligible dependents on the
first day of each month during such period

 

2



--------------------------------------------------------------------------------

following the end of your 18 months of COBRA continuation coverage, an
additional severance payment in an amount such that the net amount of such
severance pay, after all applicable tax withholding, equals the difference
between the full COBRA premium and the premium charged to active employees,
which amount shall be applied towards your foregoing payment obligation of the
premium for coverage during such month.

c. Choice Benefits. As with the health benefits, the coverage you elected will
cease on your Termination Date.

d. (i) 2009 AIP. You will receive a 2009 AIP bonus payment based on actual
performance. This payment will be made after the end of 2009 at the time the
Company pays 2009 awards under the terms of the AIP and will be subject to all
federal, state, and local withholding taxes, as applicable.

(ii) 2010 AIP. You will receive, on a prorated basis, a 2010 AIP bonus payment
based on the lower of (A) a target bonus rate for 2010 of $325,000 or (B) actual
performance based on such target bonus, with your prorated entitlement to be
determined by multiplying the lower of such amounts by a fraction, the numerator
of which is the number of days in 2010 through your Termination Date and the
denominator of which is 365. This payment will be made after the end of 2010 at
the time the Company pays 2010 awards under the AIP but in no event will payment
be made later than March 15, 2011 and will be subject to all federal, state and
local withholding taxes, as applicable.

e. 2008-10 Cash LTIP. You will receive a prorated Cash LTIP payment for the
2008-10 performance cycle equal to the sum of (i) 66.67% of the amount of your
Cash LTIP grant earned for the cycle determined based on actual performance for
the cycle through 2009 and (ii) 33.33% of the lower of (A) your target Cash LTIP
grant for the cycle or (B) your Cash LTIP grant earned for the cycle determined
based on actual performance for 2010, with such resulting amount under this
(ii) then multiplied by a fraction, the numerator of which is the number of days
in 2010 through your Termination Date and the denominator of which is 365.
Payment of the amount determined under (i) above will be made within 60 days
following your Termination Date, and payment of the amount under (ii) will be
paid after the end of the 2008-10 performance cycle at the time the Company pays
earned Cash LTIP grants for such cycle but in no event later than March 15,
2011. Such payments will be subject to all federal, state, and local withholding
taxes, as applicable.

f. 2009-11 Cash LTIP. You will receive a prorated Cash LTIP payment for the
2009-11 performance cycle equal to the sum of (i) 33.33% of the amount of your
Cash LTIP grant earned for the cycle determined based on actual performance for
the cycle through 2009 and (ii) 66.67% of the lower of (A) your target Cash LTIP
grant for the cycle or (B) your Cash LTIP grant earned for the cycle determined
based on actual performance for 2010 and 2011, with such resulting amount under
this (ii) then multiplied by a fraction, the numerator of which is the number of
days in 2010 through your Termination Date and the denominator of which is 730.
Payment of the amount determined under (i) above will be made within 60 days
following your Termination

 

3



--------------------------------------------------------------------------------

Date, and payment of the amount under (ii) will be paid after the end of the
2009-11 performance cycle at the time the Company pays earned Cash LTIP grants
for such cycle but in no event later than March 15, 2012. Such payments will be
subject to all federal, state, and local withholding taxes, as applicable.

g. JohnsonDiversey Retirement Plan/Non-qualified Retirement Plan. Your vested
benefits under these plans at your Termination Date will be available to you
pursuant to their terms. You will receive more detailed information after your
Termination Date.

h. 401(k) Plan. You will continue to participate in the 401(k) Plan based on
your Base Salary up to your Termination Date. Your Plan account will be based on
the date of distribution of your account to you. To access your 401(k) account,
please call Fidelity at (800) 890-4015.

i. Flexible Spending Account. You will be entitled to a lump sum cash payment of
$15,000 to be paid within 60 days following your Termination Date, which amount
is equal to the amount of your annual Flexible Benefit Account perquisite in
effect at your Termination Date.

j. All Other Benefits. All other benefits not specifically mentioned above cease
as of your Termination Date, and you will not be entitled to any awards under
our annual or long-term bonus or incentive plans (including AIP and Cash/Equity
LTIP incentive awards) for 2010 or later years except as specifically provided
above. You will be paid for accrued but unused vacation days in accordance with
Company policy and the requirements of Wisconsin law.

k. Release. Payment of the payments and benefits described in Section 3 (other
than in Section 3.g and 3.h) are conditioned upon your executing and delivering
to the Company within 21 days after the Termination Date and not revoking a
Release of Claims Agreement in the form attached as Exhibit “A”. If you do not
execute the Release of Claims Agreement and deliver it to the Company within
such period or if you execute and deliver the Release of Claims Agreement to the
Company but revoke it before it becomes effective as provided therein, you will
not be entitled to the payments referenced above in this Section 3.k and the
aforementioned provisions of this Section 3 of the Agreement providing for such
payments will be null and void and without effect.

4. Corporate Credit Card. You agree to file all expense reports on your
Mastercard Corporate Credit Card on or before your Termination Date. If any
amount remains outstanding, you agree that the Company will withhold said amount
from any monies due you under this Agreement that are not subject to
Section 409A of the Internal Revenue Code or will otherwise promptly reimburse
the Company on request.

5. Return of Company Property. Not later than your Termination Date, you shall
return all Company-owned property in your possession, including but not limited
to all keys to buildings or property, credit cards, files, equipment, software
and computers, documents and papers (including but not limited to reports,
Rolodexes, sales data, product lists, business plans,

 

4



--------------------------------------------------------------------------------

financial information, corporate governance materials, notebook entries, and
files), telephone cards, cellular telephone(s), and all other Company property
in accordance with Company guidelines and the Non-Compete (as defined below in
Section 6).

6. Non-Compete. As a material term of this Agreement, you agree to comply in all
respects with the terms of the Non-Competition Agreement with the Company,
(ii) the Trade Secret, Invention, and Copyright Agreement with the Company,
(iii) the Confidentiality Agreement with the Company and (iv) the Company’s Code
of Ethics and Business Conduct (collectively, the “Non-Compete”), in each case
that you signed and is dated September 15, 2008. You acknowledge and agree that
the Non-Compete remains in full force and effect notwithstanding the termination
of your employment with the Company. The terms of the Non-Compete are hereby
incorporated by reference. You reaffirm the terms of the Non-Compete and agree
that (a) by executing this Agreement you are agreeing to all of the terms of the
Non-Compete as if you signed those documents anew, and (b) the payments you are
receiving and/or are to receive under this Agreement is consideration for the
obligations you have under the Non-Compete.

7. Confidentiality. The Parties agree that neither party, nor anyone acting in
or on his/its behalf shall initiate or cause to be initiated any publicity or
any oral or written communication whatsoever concerning the terms of this
Agreement and, with the exceptions stated herein below, shall forever hold
confidential and not make public to anyone, in particular, current and past
employees of the Company, whether by oral or written communications or
otherwise, said terms, except only: (a) as may be required by the Company to
comply with securities laws and regulations; (b) to the extent as may be
necessary to accomplish legal review, financial planning, tax planning and the
filing of income tax returns; (c) to the extent as may be necessary to enforce
the terms of this Agreement; (d) to the extent as may be compelled by court
order; or (e) to spouses or immediate family members.

8. Non-Disparagement. You agree that you will not make any disparaging or
derogatory remarks or statements about the Company, or the Company’s current and
former officers, directors, shareholders, principals, attorneys, agents or
employees, or your prior employment with the Company. The Company agrees that it
will not make any disparaging or derogatory remarks or statements about you or
your prior employment with the Company. Remarks or statements made by any
officer, director, shareholder, principal or employee of the Company to any
other officer, director, shareholder, principal, or employee of the Company
shall not be covered by this Section 8. In the event a prospective employer
contacts the Company by any means to verify your employment, the only
information that the Company, and its agents or employees will provide will be
your hire date, date of resignation and last position held.

9. Breach of Agreement. The Company shall have the right to terminate any and
all payments to be made to you under this Agreement in the event of your
material breach of any of your obligations under Sections 7 and 8 of this
Agreement or under the Non-Compete. In the event the Company believes you have
breached any other provision of this Agreement, prior to terminating any
payments, the Company will provide written notice to you of the alleged breach
and will provide you with forty-five (45) days to cure any such breach (if
capable of cure).

 

5



--------------------------------------------------------------------------------

10. Miscellaneous.

a. In the event that the Company is involved in any investigation, litigation,
arbitration or administrative proceeding subsequent to the Termination Date, you
agree that, upon written request, and at a mutually-convenient date, to provide
reasonable cooperation (in a manner which enables you to provide the cooperation
(if practicable) outside of the normal work hours associated with your
then-current employment or other business responsibilities) to the Company and
its attorneys in the prosecution or defense of any investigation, litigation,
arbitration or administrative proceeding, including participation in interviews
with the Company’s attorneys, appearing for depositions, testifying in
administrative, judicial or arbitration proceedings, or any other reasonable
participation necessary for the prosecution or defense of any such
investigation, litigation, arbitration or administrative proceeding. The Company
agrees to reimburse you for your reasonable expenses in participating in the
prosecution or defense of any investigation, litigation, arbitration or
administrative proceeding as well as to reimburse you for any lost income
resulting from compliance with the obligations of this paragraph, provided that
you submit acceptable documentation of all such expenses and lost income.

b. This Agreement is made in the State of Wisconsin, and shall in all respects
be interpreted, enforced and governed under the laws of the State of Wisconsin
(exclusive of any rules pertaining to choice of law), or by Federal law where
applicable.

c. The provisions of this Agreement may not be modified by any subsequent
agreement unless the modifying agreement is: (i) in writing; (ii) specifically
references this Agreement; (iii) is signed by you; and (iv) is signed and
approved by an authorized officer of the Company.

d. This Agreement constitutes the entire agreement between the Parties with
respect to the subject matter hereof; the Parties have executed this Agreement
based upon the terms set forth herein; the Parties have not relied on any prior
agreement or representation, whether oral or written, which is not set forth in
this Agreement; no prior agreement, whether oral or written, shall have any
effect on the terms and provisions of this Agreement; and all prior agreements,
whether oral or written, are expressly superseded and/or revoked by this
Agreement, including, without limitation, the Prior Agreement, unless otherwise
provided herein.

e. Each provision of this Agreement shall be enforceable independently of every
other provision. Furthermore, in the event that any provision is deemed to be
unenforceable for any reason, the remaining provisions shall remain effective,
binding and enforceable. The Parties further acknowledge and agree that the
failure of any party to enforce any provision of this Agreement shall not
constitute a waiver of that provision, or of any other provision of this
Agreement.

f. You agree and understand that this Agreement sets forth and contains all of
the obligations the Company has to you and that you are not entitled to any
other compensation of any kind or description.

g. We advise you to consult an attorney prior to signing this Agreement,
especially in relation to the Release and Claims Agreement stated above.
However, each party will bear their own attorney’s fees and costs in connection
with drafting and negotiation of this Agreement.

 

6



--------------------------------------------------------------------------------

h. This Agreement may be executed in counterparts, and each counterpart shall
have the same force and effect as an original and shall constitute an effective,
binding agreement on the part of each of the undersigned.

i. The Company may withhold from any amounts payable under this Agreement all
federal, state and local taxes as the Company is required to withhold pursuant
to any law or government regulation or ruling.

j. For all purposes of this Agreement, all communications, including without
limitation notices, consents, requests or approvals, required or permitted to be
given hereunder will be in writing and will be deemed to have been duly given
when hand delivered or dispatched by electronic facsimile transmission (with
receipt thereof confirmed), or five business days after having been mailed by
United States registered or certified mail, return receipt requested, postage
prepaid, or three business days after having been sent by a nationally
recognized overnight courier service such as Federal Express, UPS, or Purolator,
addressed to the address set forth below for such party or to such other address
as any party may have furnished to the other in writing in accordance herewith:

(i) If to The Company: JohnsonDiversey, Inc., 8310 16th Street, P.O. Box 902,
Sturtevant, Wisconsin 53177-0902, attention Chief Executive Officer.

(ii) If to Executive: Joseph Smorada at his residence as identified in the
Company’s records at the Effective Date.

k. To the extent applicable, it is intended that the compensation arrangements
under this Agreement be in full compliance with or exempt from the provisions of
Section 409A of the Internal Revenue Code. This Agreement shall be administered
in a manner consistent with this intent. Each party is responsible for reviewing
this Agreement for compliance with Section 409A.

l. The provisions of this Agreement are not intended, and should not be
construed to be legal, business or tax advice. The Company, you and any other
party having any interest herein are hereby informed that the U.S. federal tax
advice contained in this document (if any) is not intended or written to be
used, and cannot be used, for the purpose of (i) avoiding penalties under the
Internal Revenue Code or (ii) promoting, marketing or recommending to any party
any transaction or matter addressed herein.

11. Resignation From Positions. Effective as of the Termination Date, you hereby
resign from all your positions with the Company, its subsidiaries and its
affiliates, including as an employee, officer, director, or member of any
committee or board thereof, which you hold or in which you serve immediately
prior to the Termination Date. From and after the Termination Date, you shall no
longer be an employee, officer or director of the Company or any of its
subsidiaries or affiliates.

 

7



--------------------------------------------------------------------------------

If you are in agreement with all of the terms stated in this Agreement, please
sign both copies where provided below and return one copy to me.

 

JohnsonDiversey, Inc. By:  

/s/ Edward F. Lonergan

 

Accepted and agreed to this 12th day of

January, 2010

/s/ Joseph Smorada

 

8



--------------------------------------------------------------------------------

Exhibit A

Form of Release

[See attached]

 

1



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS AGREEMENT

This Release of Claims Agreement (“Agreement”) is made by and between
JohnsonDiversey, Inc. (the “Company”) and Joseph Smorada (“Executive”).

WHEREAS, Executive was employed by the Company;

WHEREAS, the Company and Executive have entered into an Agreement dated
            , 2010 (the “Severance Agreement”).

NOW THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive (collectively referred to as the “Parties”) hereby agree as
follows:

1. Termination. Executive’s employment with the Company terminated on
            , 2010.

2. Consideration. Subject to and in consideration of Executive’s release of
claims as provided herein, the Company agrees to pay Executive certain benefits
as set forth in the Severance Agreement.

3. Payment of Salary. Executive acknowledges and represents that the Company and
its affiliates has paid all salary, wages, bonuses, accrued vacation,
commissions and any and all other benefits due to Executive, other than such
payments and benefits remaining to be paid under the terms of the Severance
Agreement between Executive and the Company.

4. Release. In consideration of the Company’s payment of the severance payments
provided in the Severance Agreement, Executive agrees, on behalf of himself, his
spouse or any former spouse, dependents, heirs, attorneys, successors and
assigns, to release, hold harmless and forever discharge JOHNSONDIVERSEY, INC.,
as well as its parent companies, subsidiaries, affiliates, successors,
predecessors, employees, agents, directors and officers, past and present,
stockholders and estates in their individual and business capacities, jointly
and severally, (collectively referenced herein as “the Released Parties”), from
any and all claims, damages, fees, costs or other equitable, legal, statutory or
common law relief for any causes of action, obligations, contracts, torts,
claims, costs, penalties, fines, liabilities, attorneys’ fees, demands or suits,
of whatever kind or character, known or unknown, fixed or contingent, liquidated
or unliquidated, whether asserted or unasserted, arising out of or related to
Executive’s prior employment with the Company, his termination from employment
with the Company, any employment agreements, policies or practices governing
terms of Executive’s employment, and any acts or omissions by the Company or any
of the Company’s current and former officers, directors, shareholders,
principals, attorneys, agents, employees, affiliates, parent companies,
subsidiaries, successors and assigns, at any time up through the Effective Date
of this Agreement. This Agreement shall specifically apply to, but shall not be
limited to, claims for violation of civil rights, including violations of Title
VII of the Civil Rights Act of 1964, the Equal Pay Act, the Americans With
Disabilities Act, the Age Discrimination in Employment Act or any other state or
federal statute (or constitution),

 

1



--------------------------------------------------------------------------------

including but not limited to any claim based upon race, sex, national origin,
ancestry, religion, age, mental or physical disability, marital status, sexual
orientation or denial of Family and Medical Leave; claims arising under the
Employee Retirement Income Security Act (“ERISA”), or pertaining to
ERISA-regulated benefits; claims arising under the Fair Labor Standards Act,
including any claims for wages, vacation pay, severance pay, bonus compensation,
commissions, deferred compensation, other remuneration of any kind or character;
claims for violations of any federal, state or local laws governing employment
or labor relations; claims for any obligations, agreements, express or implied
contracts; claims for defamation, invasion of privacy, assault and battery,
intentional or negligent infliction of emotional distress, negligence, gross
negligence, estoppel, conspiracy or misrepresentation; express or implied duties
of good faith and fair dealing; wrongful discharge, violations of public policy;
and/or torts for any and all alleged acts, omissions or events up through the
Effective Date of this Agreement. Notwithstanding the foregoing provisions of
this Section 4, the release provided in this Agreement shall not cover
Executive’s right to indemnification under the by-laws of the Company, or any
right of Executive to enforce the terms of the Severance Agreement, including
any claims concerning or relating to Executive’s receipt of vested benefits
under the terms of the Company’s benefit plans as provided for under the
Severance Agreement.

5. Older Worker Benefit Protection Act. This Agreement is intended to comply
with the terms of the Older Workers’ Benefit Protection Act. Accordingly,
Executive acknowledges that he has been advised of the following rights:

a. Executive understands that state and federal laws, including the AGE
DISCRIMINATION IN EMPLOYMENT ACT, prohibit employment discrimination based upon
age, sex, marital status, race, color, national origin, ethnicity, religion,
sexual orientation, veteran’s status and disability. He further acknowledges and
agrees that, by signing this Agreement, he agrees to waive any and all such
claims, and release the Company as well as the other Released Parties from any
and all such claims.

b. Executive acknowledges that he has been advised in writing to consult with an
attorney and has been provided with a reasonable opportunity to consult with an
attorney prior to signing this Agreement, which contains a general release and
waiver of claims.

c. Executive acknowledges that the consideration required to be paid pursuant to
the terms of the Severance Agreement includes certain payments to which he
otherwise would not be entitled, and that he is being paid these additional
payments in consideration for signing this Agreement.

d. Executive acknowledges that he has been provided with a minimum of TWENTY-ONE
(21) DAYS after receiving this Agreement to consider whether to sign this
Agreement.

e. Executive has been informed that, in the event that he signs this Agreement,
he has another SEVEN (7) DAYS to revoke it. To revoke, Executive agrees to
deliver a written notice of revocation to Edward F. Lonergan, President and
Chief

 

2



--------------------------------------------------------------------------------

Executive Officer, (with a cc to Scott D. Russell, Senior Vice President,
General Counsel), JohnsonDiversey, Inc., 8310 16th Street, P.O. Box 902,
Sturtevant, WI 53177-0902, prior to 5 PM on the seventh day after signing. THIS
AGREEMENT DOES NOT BECOME EFFECTIVE UNTIL EXPIRATION OF THIS SEVEN DAY PERIOD.

f. The consideration required to be paid under the Severance Agreement will not
be paid until the aforesaid rescission period has expired without Executive
exercising his right of rescission and all terms of this Agreement are
fulfilled.

6. No Pending or Future Lawsuits. Executive represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any other person or entity referred to herein.
Executive also represents that he does not intend to bring any claims on his own
behalf or on behalf of any other person or entity against the Company or any
other person or entity referred to herein with regard to matters released
hereunder.

7. Costs. The Parties shall each bear their own costs, expert fees, attorneys’
fees and other fees incurred in connection with this Agreement.

8. Authority. Executive represents and warrants that he has the capacity to act
on his own behalf and on behalf of all who might claim through him to bind them
to the terms and conditions of this Agreement.

9. No Representations. Executive represents that he has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Neither party has relied upon any
representations or statements made by the other party hereto which are not
specifically set forth in this Agreement.

10. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.

11. Entire Agreement. This Agreement and the Severance Agreement and the
agreements and plans incorporated therein represent the entire agreement and
understanding between the Company and Executive concerning Executive’s
separation from the Company, and supersede and replace all prior agreements and
understandings concerning Executive’s compensation and relationship with the
Company and its affiliates, including the Employment Agreement between the
Parties dated September 15, 2008, as amended by an amendment dated December 30,
2008. This Agreement may only be amended in writing signed by Executive and an
executive officer of the Company.

12. Governing Law. This Agreement shall be governed by the internal substantive
laws, but not the choice of law rules, of the State of Wisconsin.

13. Effective Date. The Effective Date of this Agreement shall be (7) calendar
days after the date that Executive signs the Agreement. The date that
representatives of the Company sign this Agreement shall not affect the
Effective Date for any purpose under this Agreement.

 

3



--------------------------------------------------------------------------------

14. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

15. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims. The Parties acknowledge
that:

 

  a. They have read this Agreement;

 

  b. They have been represented in the preparation, negotiation, and execution
of this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;

They understand the terms and consequences of this Agreement and of the releases
it contains;

They are fully aware of the legal and binding effect of the Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement on the      day of
            , 2010.

 

By:  

 

  Joseph Smorada JOHNSONDIVERSEY, INC. By:  

 

  Scott D. Russell Title:   Senior Vice President, General Counsel

 

4